Per Curiam:
After a careful examination of this case, we are obliged to concur in the conclusion arrived at in the court below.
It is altogether inexplicable that if the $2,000 note was intended by the testator as an advancement it should have been put into the form in which we now find it. An advancement is a present gift, and it does not make it any less a gift that it is part, or the whole, of what it may be supposed the donee may inherit on the death of the donor. But if this $2,000 was a present executed gift from Daniel Potts to his son, the appellant, it is re*545markable that for this same sum a judgment note should have been required by the father, and executed by the son. This act rebuts all possible presumption of a present gift, and if, by the testimony adduced on the part of the appellant, doubt is raised as to the intention of Daniel Potts, it is swept away by that «lause in his will in which he bequeaths to his son this note “with .accrued interest.” This shows very conclusively that at the time of the making of that will he regarded this note as a subsisting obligation, and as an interest — bearing asset of his estate.
Decree affirmed, at the costs of the appellant.